IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 :   No. 309 MAL 2019
                                               :
                     Respondent                :
                                               :   Petition for Allowance of Appeal
                                               :   from the Unpublished
              v.                               :   Memorandum and Order of the
                                               :   Superior Court at No. 99 MDA 2018
                                               :   entered on March 1, 2019, affirming
 JOHN VINCENT WATERS,                          :   the Judgment of Sentence of the
                                               :   Cumberland County Court of
                     Petitioner                :   Common Pleas at No. CP-21-CR-
                                               :   0000893-1981 entered on
                                                   December 4, 2017


                                        ORDER



PER CURIAM                                             DECIDED: March 24, 2021

      AND NOW, this 24th day of March, 2021, the Petition for Allowance of Appeal is

GRANTED, limited to the following issue:

      Was an illegal sentence entered on December 4, 2017, where the “costs of
      prosecution” were imposed anew on a resentence?
Allocatur is DENIED as to all other issues.

      The judgment of the Superior Court is VACATED insofar as it held that the costs

of resentencing were properly imposed on Appellant where his original sentence was

illegal pursuant to Miller v. Alabama, 567 U.S. 460 (2012), and Montgomery v. Louisiana,

136 S. Ct. 718 (2016). The matter is REMANDED for further proceedings in light of this

Court’s disposition in Commonwealth v. Lehman, Nos. 47 & 49 MAP 2019, 2020 WL

7502313, ___ A.3d ___ (Pa. Dec. 22, 2020).